Beck, J.
1. An instruction given in the course of the court’s charge to the jury, that “you may believe that witness who has the best means of knowing the facts about which he testifies and the least inducement to swear falsely,” is not a correct statement of the law, without a qualification that the witness in all other respects is found to be equally credible with the other witnesses. L. & N. R. Co. v. Rogers, 136 Ga. 674 (71 S. E. 1102).
2. The suit is to recover damages for the erection of poles for a telegraph line on the 'plaintiff’s land, and the cutting of timber therefrom. The railroad traversed the land lot several years before the plaintiff purchased it. No paper title was introduced. The testimony relating to the demarcation of the line between the plaintiff and. the defendant, and the location of the poles and the quantum of damages, is so uncertain and vague that it is impossible to say whether the verdict is supported by the evidence, and the ends of justice require that the case be tried again.

Judgment reversed.


All the Justices concur.